DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 04/29/21, has been entered. Claims 1-16, 19-21, and 119 are pending and under consideration. Claims 17-18 and 22-118 are cancelled. Claim 119 is newly added. Claims 1-16 and 19-21 are amended.

Information Disclosure Statement
3.  The information disclosure statements (IDS) submitted on 03/25/2021 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.  Claims 1, 4, 6, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frazer et al. 2004 (US 2004/0241177). 
	Fraser teaches pharmaceutical compositions comprising bacterial host cells, including well-characterized, nonvirulent, non-pathogenic strains of Listeria monocytogenes comprising recombinant nucleic acid constructs encoding an intracellular degradation signal, including ubiquitin, fused to at least one peptide antigen, further comprising listeriolysin (i.e. LLO, a secretion signal sequence; e.g. see [0090, 0158-0159, 0183-0184] and Fraser et al. claims 1, 4-5, 16-17, and 48; meeting limitations found in instant claims 1, 9 and 20). Fraser teaches the constructs comprise native (i.e. bacterial) or heterologous promoters positioned upstream (i.e. 5’) to control the transcription and translation of the gene(s) of interest (e.g. [0119, 0126, 0164, 0180]; meeting limitations found in instant claim 6). Fraser teaches compositions also comprise pharmaceutically acceptable carriers (e.g. [0121]; meeting limitations found in instant claim 20).  Fraser teaches the peptide antigens comprise antigenic determinants (i.e. epitopes) that may be the same or different; and include those delivered to the MHC class I pathway (e.g. [0142, 0183]; meeting limitation of instant claim 4).  
	Therefore, Fraser et al. anticipate the invention as claimed. 


Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.  Claims 1-16, 19-21 and 119 are rejected under 35 U.S.C. 103 as being unpatentable over Frazer et al. 2004 (US 2004/0241177) in view of Dubensky et al. 2007 (US 2007/0207170).
	Fraser teaches pharmaceutical compositions comprising bacterial host cells, including well-characterized, nonvirulent, non-pathogenic strains of Listeria monocytogenes comprising recombinant nucleic acid constructs encoding an intracellular degradation signal, including ubiquitin, fused to at least one peptide antigen, further comprising listeriolysin (i.e. LLO; e.g. see [0090, 0158-0159, 0183-0184] and Fraser et al. claims 1, 4-5, 16-17, and 48; meeting limitations found in instant claims 1, 9, 19, 20, and 119). Fraser teaches the constructs comprise native (i.e. bacterial) or heterologous promoters positioned upstream (i.e. 5’) to control the transcription and translation of the gene(s) of interest (e.g. [0119, 0126, 0164, 0180]; meeting limitations found in instant claim 6). Fraser teaches compositions also comprise pharmaceutically acceptable carriers (e.g. [0121]; meeting limitations found in instant claim 20).  Fraser teaches the peptide antigens comprise antigenic determinants (i.e. epitopes) that may be the same or different; and include those delivered to the MHC class I pathway (e.g. [0142, 0183]; meeting limitation of instant claim 4).  Fraser teaches vectors, including extra-chromosomal plasmids and/or vectors for integrating into the genome, to deliver the DNA construct into the host cell (e.g. [0131]; meeting limitations found in instant claims 12 and 15).  Fraser does not require antibiotic resistance genes thereby meeting limitations of instant claim 13.
Therefore, the difference(s) between the invention and the prior art is that Frazer is silent regarding the genetics of their recombinant Listeria monocytogenes host strain(s).
However, Dubensky teaches similar pharmaceutical compositions comprising recombinant Listeria monocytogenes strains engineered to comprise plasmid vectors encompassing nucleic acids encoding secretion signals and fusion proteins comprising antigens of interest (e.g. [0009]; and Dubensky et al. claims 1-11).  Dubensky teaches modified nucleic acids comprising first and second constructs; with bacterial promoters including ActA and hly promoters; with and without Shine Dalgarno sequences (e.g. [0009-11, 0479-0481]; meeting limitations found in instant claims 2, 3, 5, 6 and 7). Dubensky teaches the use of Listeria mutants, including Listeria monocytogenes, having mutations and/or deletions of the ActA gene, dal gene (D-alanine racemase), and/or dat gene (D-amino acid transferase; e.g. see Table 4 and Dubensky claims 10-14; meeting limitations found in instant claims 10, 16, and 119).  Dubensky teaches the use of selectable markers including auxotrophic markers comprising the inclusion of a nucleic acid encoding a product that is otherwise lacking in the recipient cell; which, read in context of Table 4, necessarily includes alanine racemase and/or D-amino acid transferase for a Listeria dal/dat double mutant (e.g. [0100]; meeting limitations found in instant claims 11 and 14). Dubensky teaches the Listeria may have an inactivated, mutated or deleted prfA gene (e.g. [0135]; meeting limitations found in instant claim 16).  Dubensky teaches the use of ActA-N100 signal sequences (e.g. Figure 7; meeting limitations found in instant claim 8).  Dubensky teaches use of their modified, recombinant Listeria strains improves survival of cells, tissues, organs, subjects, mammals and/or humans to cancers and infections (e.g. [0049, 0111]; and Figures 30 and 36; meeting limitations found in instant claim 21). 
Therefore, it would have been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify the compositions comprising recombinant Listeria strains taught by Frazer, by substituting the highly-characterized recombinant Listeria strains taught by Dubensky because these strains were already shown to increase survivability in subjects in need thereof.  Therefore, each and every element is taught in the prior art and the combination has a beneficial result.  However, the combination amounts to no more than a predictable use of prior art elements according to their established functions.  The person of ordinary skill in the art would have been motivated to make the modification, with a reasonable expectation of success, because Frazer had already taught any of the well-characterized strains of Listeria could be used to deliver antigens of interest via a fusion protein, including a ubiquitin fusion protein; and Dubensky had already characterized engineered Listeria strains to deliver fusion proteins containing antigens of interest. Therefore, the combination leads to expected results because each element performs the same function as it does individually.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that the simple substitution of one known element for another to obtain predictable results is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results".  In the instant case, the prior art teaches a product (and method) that only differs from the claimed invention by the substitution of a single component (i.e. substitution of a particular Listeria host cell used); the substituted element, i.e. recombinant Listeria host cells comprising actA or hyl promoters, Shine Dalgarno sequences, dal/dat mutations and/or mutations in a prfA gene, were already known and were already shown to function as a engineered host cell for delivery of antigens, including those comprising a fusion protein, therefore no change in the function of the substituted element occurred; and one of ordinary skill in the art would be capable of substituting one Listeria host cell for another with a reasonable expectation of success (i.e. the substitution of the element would lead to predictable results). 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Double Patenting
11.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

12.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

13.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. Claims 1-16, 19-21, and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,900,044. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same recombinant Listeria strain(s) comprising the same mini-gene construct(s).
	For example, instant claims are drawn to a recombinant Listeria strain comprising a minigene nucleic acid construct, said construct comprising an open reading frame encoding a chimeric protein, wherein said the chimeric protein comprises (a) a bacterial secretion signal sequence, (b) a ubiquitin (Ub) protein, and(c) a peptide, wherein said the bacterial secretion signal sequence, said the ubiquitin protein, and said the peptide in (a) to (c) are respectively arranged in tandem from the amino- terminus to the carboxy-terminus of the chimeric protein.
	Similarly, patented claims are drawn to a recombinant Listeria strain comprising a minigene nucleic acid construct , said construct comprising a first open reading frame encoding a chimeric protein, wherein said chimeric protein comprises (a) a bacterial secretion signal sequence, (b) a ubiquitin (Ub) protein , and (c) a first peptide for direct presentation by MHC class I molecules, wherein said signal sequence, said ubiquitin and said first peptide in (a) - (c) are arranged from the amino-terminus to the carboxy - terminus of said chimeric protein, wherein said recombinant Listeria comprises a 
genomic mutation or deletion in each of a D-alanine racemase (dal) gene, a D-amino acid transferase (dat) gene, and an actA gene, wherein said construct further comprising a second open reading frame encoding a metabolic enzyme, and wherein said metabolic enzyme complements said genomic mutation or deletion in the 
dal and dat genes.
	Therefore, the patented claims, requiring a more specific Listeria genotype in the independent claim, are a species of the instant claims’ broader genus and thereby anticipate them; see MPEP 2131.02.

Conclusion
15. No claims are allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
October 25, 2022